Case 1:20-cv-02538-TWP-MJD Document 34 Filed 03/31/21 Page 1 of 7 PageID #: 416




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


  JAMES J. SHADOAN, et al.,                            )
                                                       )
                                Plaintiffs,            )
                                                       )
                           v.                          )       No. 1:20-cv-02538-TWP-MJD
                                                       )
  UNITED STATES OF AMERICA,                            )
                                                       )
                                Defendant.             )




               ORDER ON MOTION TO STAY AND RELATED MOTIONS


         This matter is before the Court on Plaintiffs' Motion to Stay Proceedings [Dkt. 26],

  Defendant's motion entitled United States' (1) Partial Withdrawal Of Its Opposition To

  Plaintiffs’ Motion To Stay And (2) Request For Leave To Further Amend Its Motion To

  Dismiss After Bankruptcy Court Rules On Abandonment [Dkt. 29], and Plaintiffs' motion to

  strike Defendant's motion [Dkt. 30]. For the reasons set forth below, Plaintiffs' motions are

  DENIED and Defendant's motion is GRANTED.

         Plaintiffs James Shadoan and Christine Craig are spouses. Plaintiffs filed this action

  on September 20, 2020, and filed their Amended Complaint on November 18, 2020. [Dkt.

  13.] In their Amended Complaint, Plaintiffs allege that in October and November 2018 they

  filed amended married joint federal income tax returns for the years 2014, 2015, and 2016

  seeking refunds for each year. Plaintiffs further allege that Defendant allowed part of the
Case 1:20-cv-02538-TWP-MJD Document 34 Filed 03/31/21 Page 2 of 7 PageID #: 417




  requested refund for 2014 and "ignored . . . and therefore refused" the claimed refunds for

  2015 and 2016. Plaintiffs sought the remainder of the requested refunds, plus interest and

  attorney fees. Plaintiffs have since agreed to dismiss their claim with regard to their 2015 tax

  return. See [Dkt. 24 at 1 n.1].

          On December 4, 2020, Defendant filed a motion to dismiss the Amended Complaint.

  [Dkt. 16.] By order dated January 20, 2021, Defendant was granted leave to withdraw its

  motion to dismiss and file an amended motion to dismiss. [Dkt. 22.] In its amended motion

  to dismiss, Defendant argues, inter alia, that the Court lacks jurisdiction over Plaintiffs' claim

  with regard to the 2014 requested refund because the portion of the requested refund that was

  not paid to Plaintiffs was remitted by Defendant to the Indiana Department of Revenue

  because Defendant determined that Shadoan owed Indiana state individual income tax.

  Defendant argues that, as a matter of law, a district court has no jurisdiction to review such a

  remittance "unless Plaintiffs have first also filed timely administrative claims for refund for

  the tax years to which the overpayments were credited as determined by 26 U.S.C § 6511(a)-

  (b)." 1 [Dkt. 24 at 10.]

          Rather than filing a response to the motion to dismiss, Plaintiffs filed the instant

  motion to stay. In that motion, Plaintiffs state that they were unaware that part of their federal

  refund had been remitted to the State of Indiana to cover Shadoan's state tax liability until




  1
    The Court notes that Defendant has now filed a suit against Plaintiffs and the Indiana
  Department of Revenue in which it takes the position that Plaintiffs were not entitled to any
  refund for 2014. See USA v. Shadoan, et al., 1:21-cv-0560-SEB-MJD. Plaintiffs' arguments
  with regard to the propriety of this suit are not currently before the Court, and the Court
  expresses no opinion regarding those arguments.
                                                    2
Case 1:20-cv-02538-TWP-MJD Document 34 Filed 03/31/21 Page 3 of 7 PageID #: 418




  Defendant filed its amended motion to dismiss. Upon learning this information, Shadoan

  moved to reopen his Chapter 7 bankruptcy case, which he had filed in June 2018 and which

  was closed in September 2018 after Shadoan received an Order of Discharge. Shadoan's 2014

  and 2016 income tax refund claims had not been included in his bankruptcy proceedings

  because the amended tax returns seeking the refunds were filed after the bankruptcy was

  completed. Shadoan thus moved to reopen the bankruptcy case "to file an Amended Schedule

  showing Plaintiffs’ 2014 and 2016 married filing joint overpayment refund amounts." [Dkt.

  26 at 4.] Plaintiffs explain that they believe that "married filing joint federal individual

  income tax overpayments are to be allocated between a debtor taxpayer spouse and a non-

  debtor taxpayer spouse according to their respective different or separate income, deductions

  and tax payments" and that the bulk of the overpayments in 2014 and 2016 are properly

  allocated to Craig, not Shadoan. They further argue that "[t]he determination by the Trustee

  and/or Bankruptcy Court of such allocation, and whether Shadoan’s portion is to be

  abandoned, have a bearing on this case" and "[a]n asset determination in the Bankruptcy Case

  respecting the 2014 and 2016 refund claims is also needed to establish whether Plaintiffs may

  recover all as opposed to just Craig’s portions of their refund claims." Id. Further, "[i]n

  addition to allocating portions of the 2014 and 2016 refund claims according to Lee, the

  Bankruptcy Court will settle whether the portion allocated to Shadoan was abandoned by the

  Trustee, and whether Plaintiffs are entitled to full principal refunds for both years, without

  there being an offset to taxes Shadoan owed prior to the discharge in his Bankruptcy Case."

  Id. at 5.




                                                   3
Case 1:20-cv-02538-TWP-MJD Document 34 Filed 03/31/21 Page 4 of 7 PageID #: 419




         In response to the motion to stay, Defendant argued that the stay should be denied

  because

         granting the Motion to Stay would freeze this matter for an indefinite duration
         until the parties brief the same issues for the Bankruptcy Court and that court
         renders a ruling. The Bankruptcy Court does not have some separate
         mechanism to determine Plaintiffs’ entitlement to the refunds that this Court
         does not possess. The Bankruptcy Court would have to make the same
         jurisdictional inquiries as this Court into the propriety of the refunds before it
         determined anything else; and that process is already ongoing here. If the
         Bankruptcy Court were to decide this issue, it would merely delay resolution
         of this case for no good reason.

         If this Court rules that Plaintiffs are jurisdictionally barred from obtaining
         refunds, there will be nothing pending before the Bankruptcy Court, as there
         would be no factual or legal basis for that court to determine that the purported
         refunds are part of the bankruptcy estate or to apportion Plaintiffs’ purported
         refunds. This Court’s determination of the jurisdictional basis for the refunds
         sought will thus determine if there are any assets for the bankruptcy estate or
         not. Plaintiffs, in short, are putting the cart before the horse by trying to
         apportion the asset in Bankruptcy Court as the first step. By seeking a stay of
         their own action in order to invoke the jurisdiction of the Bankruptcy Court,
         Plaintiffs are unnecessarily multiplying judicial proceedings and delaying
         prompt resolution of this matter.

  [Dkt. 27 at 5-6.]

         Following Plaintiffs' reply in support of the motion to stay, Defendant filed its motion

  entitled United States' (1) Partial Withdrawal Of Its Opposition To Plaintiffs’ Motion To Stay

  And (2) Request For Leave To Further Amend Its Motion To Dismiss After Bankruptcy Court

  Rules On Abandonment. [Dkt. 29.] Defendant explained that "the Plaintiffs raised

  additional grounds for the stay in their reply" and "[a]fter reviewing the reply, which relies on

  details that were omitted in the plaintiffs opening motion (and omitted in both the complaint

  and amended complaint), the United States agrees that a limited stay is warranted." Id. at 1.

  Specifically, the Defendant agreed that this case should be stayed until the Bankruptcy Court

                                                  4
Case 1:20-cv-02538-TWP-MJD Document 34 Filed 03/31/21 Page 5 of 7 PageID #: 420




  determined "whether to order the abandonment of the bankruptcy trustee’s right to claim the

  2014 and 2016 refunds (to whatever extent there is any entitlement to a refund allocable to

  Shadoan)," which Defendant had asked the Bankruptcy Court to do. Id. at 2. A determination

  on the motion for abandonment was necessary because "[u]ntil the Bankruptcy Court rules on

  the Motion to Compel Abandonment, Plaintiff Shadoan lacks standing to pursue a tax refund

  in this matter, as any right to claim a refund is property of the bankruptcy estate." Id.

  Defendant explained that, "[d]epending on the outcome of the Motion to Compel

  Abandonment, the United States may need to further eliminate or add arguments to its Motion

  to Dismiss the Amended Complaint in this matter." Id. at 3.

         Instead of responding to Defendant's motion, Plaintiffs filed a motion to strike it.

  [Dkt. 30.] Plaintiffs offer two reasons why the motion should be stricken. First, they argue

  that the motion violates Local Rule 7-1(a)'s requirement that motions must be filed separately.

  The Court disagrees. Defendant's motion asks the Court not to rule on its pending motion to

  dismiss until after the Bankruptcy Court resolves the abandonment issue and for leave to

  amend its motion to dismiss following the Bankruptcy Court's ruling on that issue. It simply

  would not have been feasible to make those intertwined requests in two separate motions.

         Somewhat contradictorily, Plaintiffs also argue that Defendant's motion is really a

  surreply in opposition to Plaintiffs' motion to strike that was filed without leave of court and

  therefore should be stricken. But it was not a surreply; it was a motion made because

  Defendant changed its position based on Plaintiffs' reply brief. And as Defendant properly

  points out, it could have simply withdrawn its pending motion to dismiss and raised the issues

  therein later. See, generally, Fed. R. Civ. P. 12(h)(2). Inasmuch as it is certainly to

                                                  5
Case 1:20-cv-02538-TWP-MJD Document 34 Filed 03/31/21 Page 6 of 7 PageID #: 421




  everyone's benefit to have those legal issues decided as early in the case as possible,

  Defendant's motion to amend its motion to dismiss was definitely the preferable course of

  action. Defendant's motion was not improper, and Plaintiffs' motion to strike it is DENIED.

          Turning to the merits of Plaintiffs' motion to stay, the Bankruptcy Court has now

  granted the Defendant's motion to compel abandonment. See [Dkt. 33-1]. Plaintiffs argue

  that a stay is still appropriate because

          [t]here is also the matter of the Bankruptcy Court ruling upon apportionment
          of Plaintiffs’ married joint federal 2014 and 2016 overpaid individual income
          tax refunds according to the Separate Filings Rule/Internal Revenue Service
          Formula described and espoused by this Court In re Lester L. Lee, Debtor, 508
          B.R. 399 (S.D. Ind. 2014).

  [Dkt. 30 at 4.] But Plaintiffs fail to explain how it is appropriate for the Bankruptcy Court to

  make any apportionment determination with regard to property that has been abandoned by

  the Trustee and therefore is no long part of the bankruptcy estate. And even if the Bankruptcy

  Court could make such a determination, Plaintiffs fail to explain why it, rather than this Court,

  should do so, should an apportionment determination become necessary. The Court sees no

  reason to stay this case pending any further action by the Bankruptcy Court, and the motion to

  stay is accordingly DENIED.

          Finally, as noted above, if Defendant has additional legal issues to raise in a motion to

  dismiss, judicial economy is best served by them being raised now, in a single motion.

  Accordingly, Defendant is granted leave to file a second amended motion to dismiss within

  21 days of the date of this Order. The motion shall be a stand-alone motion that includes all

  of Defendant's arguments; upon its filing, the first amended motion to dismiss will be denied




                                                  6
Case 1:20-cv-02538-TWP-MJD Document 34 Filed 03/31/21 Page 7 of 7 PageID #: 422




  as moot. Accordingly, Plaintiffs need not file a response to the first amended motion to

  dismiss.

           In summary, for the reasons set forth above, Plaintiffs' Motion to Stay Proceedings

  [Dkt. 26] is DENIED; Defendant's motion entitled United States' (1) Partial Withdrawal Of

  Its Opposition To Plaintiffs’ Motion To Stay And (2) Request For Leave To Further Amend

  Its Motion To Dismiss After Bankruptcy Court Rules On Abandonment [Dkt. 29] is

  GRANTED; and Plaintiffs' motion to strike Defendant's motion [Dkt. 30] is DENIED.

  Defendant shall file its second amended motion to dismiss within 21 days of the date of this

  Order.

           SO ORDERED.



           Dated: 31 MAR 2021




  Distribution:

  Service will be made electronically on all
  ECF-registered counsel of record via email
  generated by the Court's ECF system.

                                                  7
